Exhibit 10.1

 

LOGO [g703438ex10_1new.jpg]

Exhibit 10.1
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
1 1
2. AMENDMENT/MODIFICATION NO. 0018
3. EFFECTIVE DATE
See Block 16C
4. REQUISITION/PURCHASE REQ. NO.
N/A
5. PROJECT NO. (If applicable)
6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (If other than Item 6)
CODE
ASPR-BARDA01
ASPR-BARDA
330 INDEPENDENCE AVE SW
ROOM 644-G
WASHINGTON DC 20201
ASPR-BARDA
330 INDEPENDENCE AVE SW RM G644
WASHINGTON DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
BIOCRYST PHARMACEUTICALS, INC.
4505 EMPEROR BOULEVARD, SUITE 200
DURHAM, NC 27703
(X)
9A. AMENDMENT OF SOLICITATION NO.
9B. DATED (SEE ITEM 11)
X
10A. MODIFICATION OF CONTRACT/ORDER NO.
HHSO100200700032C
10B. DATED (SEE ITEM 13)
01/03/2007
CODE
FACILITY CODE
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offers is extended, is not extended. Offers must
acknowledge receipt of this amendment prior to the hour and date specified in
the solicitation or as amended, by one of the following methods: (a) By
completing items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment your desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)
N/A
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO.
IN ITEM 10A.
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation
date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
BILATERAL MODIFICATION AT THE MUTUAL AGREEMENT OF THE PARTIES
D. OTHER (Specify type of modification and authority)
E. IMPORTANT: Contractor is not, X is required to sign this document and return
1 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
This Contract’s expiration date is changed by 30 days from March 31, 2014 to
April 30, 2014.
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
KEVIN NILLES
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
(Signature of person authorized to sign)
(Signature of Contracting Officer)
NSN 7540-01-152-8070
Previous edition unusable
STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA FAR (48 CFR) 53.243